Title: Thomas Jefferson to John Melish, 21 January 1814
From: Jefferson, Thomas
To: Melish, John


            Monticello Jan. 21. 14.
          Th: Jefferson presents his compliments to mr Melish and his thanks for the renewed mark of his attention in sending him a copy of his military Atlas, a very interesting work in the present state of things.
			 he begs leave to become a subscriber for the New General Atlas which mr Melish proposes to publish, of
			 which he returns the Prospectus with his name to it. he salutes mr Melish with great esteem & respect.
        